Exhibit 10.1
 
Amendment No. 1 to the Employment Agreement


           This Amendment No. 1 (the “Amendment”) to Employment Agreement is
made as of this 20th day of April, 2012, by and between Biostar Pharmaceuticals,
Inc., a Maryland corporation, with offices at No. 588 Shiji Xi Avenue, Xianyang,
Shaanxi Province, PRC (the “Company”) and Zack Zibing Pan, the Company’s Chief
Financial Officer residing in Oklahoma City, OK, USA (the “Executive”).


WITNESSETH:
 
           WHEREAS, the Company and the Executive entered into an Employment
Agreement dated as of April 7, 2011 (the “Employment Agreement”); and


           WHEREAS, the Executive continues to perform valuable services for the
Company and the Company desires to assure itself of the continuing services of
Executive; and


           WHEREAS, in consideration of the foregoing and in order to amend the
terms of the Employment  Agreement in accordance with the present intent of the
Company and the Executive.


NOW THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, receipt of which is hereby acknowledged, and in further
consideration of the mutual covenants contained in the Employment Agreement, the
parties do hereby agree that the Employment Agreement is hereby amended as
follows:


1.         Paragraph 2. Term of the Employment Agrement is to be amended and
restated to read in its entirety as follows:


           “2.           Term.  Subject to Section 8 and Section 9 below, the
term of this Agreement shall be for a period of twenty four (24) months
commencing on April 7th, 2012 (the “Term”). This Agreement shall terminate
automatically at the end of the Term unless otherwise extended upon terms to be
negotiated and mutually agreed to by both parties.  During the Term, Executive
shall devote a majority of his business time and efforts to the Company and its
subsidiaries and affiliates.”


2.         In all other respects, the provisions of the Employment Agreement as
restated remain unchanged and in full force and effect.


3.         This Amendment shall be construed and interpreted in accordance with
the internal laws of the State of Maryland without giving effect to the conflict
of laws principles thereof.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

   
 
EXECUTIVE:
 
 
 
/s/ Zack Zibing Pan
 
Zack Zibing Pan
 
 
 
BIOSTAR PHARMACEUTICALS, INC.
   
 
/s/ Ronghua Wang
 
Ronghua Wang, Chief Executive Officer